UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6148


ANNIS RECARDO LLOYD,

                  Plaintiff - Appellant,

             v.

CONNIE JORDAN; JUDGE J. HOCKENBURY; JUDGE LANIER; RODDEY
BROWN,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:08-ct-03143-H)


Submitted:    May 21, 2009                    Decided:   May 29, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Annis Recardo Lloyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Annis Recardo Lloyd appeals the district court’s order

dismissing     as        frivolous     his     42     U.S.C.    § 1983    (2000)        action

alleging      violation         of    his     constitutional       rights.         We    have

reviewed the record and find no reversible error.                            Accordingly,

we   affirm        for    the     reasons      stated     by     the    district        court.

Lloyd v. Jordan, No. 5:08-ct-03143-H (E.D.N.C. Jan. 22, 2009).

              We    deny     Lloyd’s         motion    for     injunctive     relief      and

motion to compel.               We dispense with oral argument because the

facts   and    legal       contentions         are    adequately       presented    in    the

materials     before        the      court    and     argument    would     not    aid    the

decisional process.

                                                                                   AFFIRMED




                                                2